NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                              FILED
                              FOR THE NINTH CIRCUIT
                                                                               APR 13 2016
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
ANIL KUMAR MEHTA; et al.,                          No. 13-71387

               Petitioners,                        Agency Nos.          A089-688-936
                                                                        A089-688-937
 v.                                                                     A089-688-938
                                                                        A089-688-939
LORETTA E. LYNCH, Attorney General,

               Respondent.                         MEMORANDUM*


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 11, 2016**
                               San Francisco, California

Before: D.W. NELSON, NOONAN, and O’SCANNLAIN, Circuit Judges.

      Anil Mehta (Mr. Mehta), his wife, and their two sons, (collectively,

Petitioners), all adult natives and citizens of India, seek review of a final order of

the Board of Immigration Appeals’ (BIA) order dismissing Petitioners’ appeal

from an Immigration Judge’s (IJ) decision denying Mr. Mehta’s application for

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, or protection under the Convention Against

Torture (CAT).

      We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for

review.

      Because the BIA issued its own opinion, but also incorporated the IJ’s

reasoning, we review both the BIA’s and the IJ’s decisions together. Malkandi v.

Holder, 576 F.3d 906, 917 (9th Cir. 2008) (as amended). The BIA’s “findings of

fact ‘are conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.’” Ramos-Lopez v. Holder, 563 F.3d 855, 858 (9th Cir.

2009) (quoting 8 U.S.C. § 1252(b)(4)(B)) (abrogated on other grounds).

      With respect to Mr. Mehta’s asylum and withholding of removal claims, the

BIA reasonably determined that Mr. Mehta failed to demonstrate that an imputed

political opinion was a “central reason” for his persecution in India. See 8 U.S.C.

§ 1158(b)(1)(B)(i). Substantial evidence in the record supports the BIA’s

determination that Mr. Mehta suffered abuse due to a personal financial dispute,

not because of any political opinion (imputed or not). See Molina-Morales v.

I.N.S., 237 F.3d 1048, 1052 (9th Cir. 2001). Nor did the Board commit reversible

error by declining to discuss explicitly the extent of corruption in India. Although

such evidence might be relevant to the factual question of whether Mehta’s


                                          2
political beliefs were “one central reason” he was persecuted, the evidence upon

which Mehta relies does not compel a finding contrary to that reached by the

Board. The Board did not err by declining to say more on the subject.

      Petitioners waived any argument related to Mr. Mehta’s CAT petition by

failing to raise any challenge to the agency’s denial of that claim in their opening

brief. See Maharaj v. Gonzales, 450 F.3d 961, 967 (9th Cir. 2006) (en banc).

Nevertheless, the record supports the BIA’s determination that Mr. Mehta failed to

establish that it was more likely than not that he would be tortured if removed to

India. See 8 C.F.R. § 1208.16(c)(2).

      PETITION DENIED.




                                           3